


110 HR 2714 IH: To require the President to delay or reverse the

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2714
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. Barrett of South
			 Carolina (for himself, Mr.
			 Regula, Mr. Spratt, and
			 Mr. Neal of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require the President to delay or reverse the
		  implementation of a decision of a World Trade Organization dispute settlement
		  panel or the Appellate Body that is adverse to the United States involving the
		  calculation of dumping margins and weighted average dumping margins, and for
		  other purposes.
	
	
		1.Amendments to the Uruguay
			 Round Agreements Act
			(a)Dispute
			 settlement panels and proceduresSection 123 of the Uruguay Round Agreements
			 Act (19 U.S.C. 3533) is amended by adding at the end the following new
			 subsection:
				
					(i)Delay or reversal
				of implementation of adverse decisionsNotwithstanding any other provision of this
				section, the President shall delay or reverse the implementation of a decision
				of a dispute settlement panel or the Appellate Body that is adverse to the
				United States involving the calculation of dumping margins and weighted average
				dumping margins (commonly known as zeroing decisions) until the
				United States has obtained clarification of rights and obligations within WTO
				multilateral negotiations such that historic practices of the United States are
				permitted in investigations under section 731 of the Tariff Act of 1930 (19
				U.S.C. 1673), reviews under section 751 of such Act (19 U.S.C. 1675), and under
				any other phase of an antidumping
				proceeding.
					.
			(b)Administrative
			 action following WTO panel reportsSection 129(b) of the Uruguay
			 Round Agreements Act (19 U.S.C. 3538(b)) is amended by adding at the end the
			 following new paragraph:
				
					(5)Delay or reversal
				of implementation of adverse decisionsNotwithstanding any other
				provision of this section, the President shall delay or reverse the
				implementation of a decision of a dispute settlement panel or the Appellate
				Body that is adverse to the United States involving the calculation of dumping
				margins and weighted average dumping margins (commonly known as
				zeroing decisions) until the United States has obtained
				clarification of rights and obligations within WTO multilateral negotiations
				such that historic practices of the United States are permitted in
				investigations under section 731 of the Tariff Act of 1930 (19 U.S.C. 1673),
				reviews under section 751 of such Act (19 U.S.C. 1675), and under any other
				phase of an antidumping
				proceeding.
					.
			2.Amendment to the
			 Tariff Act of 1930Paragraph
			 (7) of section 771 of the Tariff Act of 1930 (19 U.S.C. 1677) is amended by
			 adding at the end the following new subparagraph:
			
				(J)Additional
				requirementsIn evaluating
				whether there is material injury, or threat thereof, by reason of imports of
				the subject merchandise, the Commission shall make its determination without
				regard to—
					(i)whether other
				imports are likely to replace subject imports; or
					(ii)the effect of a
				potential order on the domestic
				industry.
					.
		
